— Judgment unanimously affirmed. Memorandum: The testimony of the complainant that she saw defendant being handcuffed on a street corner nearly a year after the burglary for which he was on trial was inadmissible (see People v Beam, 57 NY2d 241, 250; People v Ventimiglia, 52 NY2d 350, 359; People v Battles, 83 AD2d 164,166). Nonetheless, in light of the strength of the identification testimony, the isolated nature of that remark and the fact that the court promptly instructed the jury to disregard the statement, we find no significant probability that the jury would have acquitted the defendant had *985the improper testimony not been given (People v Crimmins, 36 NY2d 230, 242; see, also, People v Cook, 42 NY2d 204). (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, second degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.